United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1125
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                           Richard Andrew Broker

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: June 29, 2015
                            Filed: July 2, 2015
                               [Unpublished]
                              ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Richard Broker appeals the district court’s1 order committing him to the custody
of the Attorney General under 18 U.S.C. § 4246, which provides for a person’s
commitment to the custody of the Attorney General for hospitalization and treatment
in a suitable facility if the person is found--by clear and convincing evidence after a
hearing--to be suffering from a mental disease or defect as a result of which his release
would create a substantial risk of bodily injury to another person or serious damage
to the property of another. See 18 U.S.C. § 4246(d). This court reviews such a
finding for clear error. See United States v. LeClair, 338 F.3d 882, 885 (8th Cir.
2003). A factual finding is clearly erroneous when the reviewing court is left with the
definite and firm conviction that a mistake has been made. See United States v.
Williams, 299 F.3d 673, 676 (8th Cir. 2002).

       Having reviewed the record, we affirm the judgment of the district court. There
was no disagreement among the mental health professionals who evaluated Broker
that he was suffering from a schizoaffective disorder such that his release would be
dangerous, in part based on his lack of insight, his noncompliance with treatment, his
paranoid beliefs, and his history of threatening and violent behavior, with some threats
directed at specific targets. See id. at 676-77; United States v. Ecker, 30 F.3d 966,
970 (8th Cir. 1994); LeClair, 338 F.3d at 884-85.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-